NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JEREMY HENRY,                                )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D16-2585
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Riva, Judge.

Richard J. D'Amico, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.